Citation Nr: 1715181	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  10-21 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for hypertension.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as acid reflux.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Counsel




INTRODUCTION

The Veteran served on active duty from October 1974 to February 1975 and from November 1990 to May 1991.  He also served in the United States Army Reserve and the United States Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This matter was previously remanded by the Board for further development in March 2015 and June 2016.  The requested development has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

2. The preponderance of the evidence demonstrates that the Veteran's hypertension clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated beyond its natural progression during service.

3. The Veteran's GERD, claimed as acid reflux, did not have its onset in service, was not manifested within one year of service separation, and is not otherwise related to his active military service.



CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2016).

2. The criteria for service connection for GERD, claimed as acid reflux, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159 (b)(1).  The notice requirement was met in this case by pre-adjudication letter sent to the Veteran in April 2009.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims for hypertension and GERD, including obtaining the Veteran's service treatment records and pertinent post-service VA medical treatment records.  The RO also attempted to obtain any private medical records and military personnel and medical treatment records.

Additionally, in accordance with the March 2015 Board remand, the RO afforded the Veteran VA examinations for his conditions in April 2015, an addendum VA report in August 2016, and obtained the Veteran's military personnel record.  The Veteran also underwent a Gulf War general medical examination in May 2015. Thus, the agency of original jurisdiction (AOJ) has substantially complied with the remand orders and satisfied the duty to assist.  Stegall v. West, 11 Vet. App. 268   (1998); see D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2016).  After this review, the Board finds that the record is ripe for adjudication of these issues of service connection. In this regard, the Board finds that VA has fulfilled its duty to assist by obtaining relevant existent records and obtaining adequate examinations.

II. The Merits of the Claims

Service connection may be granted if it is shown a veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b) (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a), such as a peptic ulcers.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In this matter, the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and that, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In all cases where an undiagnosed illness may be present, that illness must be confirmed by objective findings.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).  There is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.  Id.  

Furthermore, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306 (a).  In contrast, a flare-up of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

In July 2003, the VA General Counsel issued a precedent opinion, which held that, to rebut the presumption of sound condition under § 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  Although VA's General Counsel has determined that the definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 does not apply in determining whether the presumption of soundness has been rebutted, the statute and regulation do not otherwise provide any definition of "aggravation" to be applied in making that determination.  The word "aggravate" is defined as "to make worse."  Webster's II New College Dictionary (1999).  After determining whether the presumption of soundness has been rebutted, the Board will consider whether the claimed disability was "made worse" by his military service.

As noted, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304 (b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

Thus, at the time of entry, there is a presumption that the Veteran entered in sound health.  Here, there is no evidence that at entry, there was any defect, infirmity, or disorder with regard to the circulatory system when the Veteran entered service, so he is entitled to a presumption of soundness.  Because the Veteran is entitled to a presumption of soundness, the Board must determine whether, under 38 U.S.C.A. § 1111, the presumption of soundness is rebutted by clear and unmistakable evidence.   The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence both that a disability existed prior to service and that it was not aggravated during service.  See Wagner v. Principi, 370 F 3d 1089  (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service. The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153.  Wagner v. Principi, 370 F.3d 1089   (2004).  In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court indicated that "a bare conclusion, even one written by a medical professional, without a factual predicate in the record does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness."  The Court held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record. 

Thereafter, the United States Court of Appeals for the Federal Circuit (Federal Circuit) explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d. 1347, 1351 (Fed. Cir. 2000).  The Federal Circuit held in Harris that contemporaneous evidence of treatment is not required to rebut the presumption of soundness and that all medically accepted evidence can be considered, including a recorded medical history.

Regarding the Veteran's claim for hypertension, as stated in the prior remands, there is indication that the Veteran's current diagnosis for hypertension preexisted his military service.  The Veteran has consistently reported that his hypertension did not preexist his second period of active duty service in Operation Desert Storm-Shield.  He stated he did not take any medication for hypertension until after his discharge from this period of active duty service.

The Veteran's service treatment records show that he was medicated for his high blood pressure in 1988, but was taken off of the medication prior to his period of active service in November 1990.  After active service, the Veteran was diagnosed with hypertension and prescribed medication.  

As the Veteran had not been afforded a VA examination to determine whether the hypertension preexisted the Veteran's period of active service, or in the alternative, had its onset in or was otherwise related to his period of active service, in March 2015, the Board found that an examination should be provided and remanded this issue for further development. 

Subsequently, the Veteran underwent a VA examination in April 2015 to determine the etiology of his hypertension.  The examiner noted the October 1988 Report of Medical Examination which indicated that the Veteran had been taking antihypertensive medication since June 1988 and provided the following opinion: 

Benign, essential hypertension (HTN), with adequate blood pressure control on tolerated combination drug therapy, which was NOT incurred in service, and which was NOT caused by, the result of, NOR permanently aggravated beyond its natural history by military duty or deployment exposures; more specifically, the Veteran's HTN is a discrete, diagnosable condition of known pathology and does NOT represent a medically unexplained chronic multi-symptom illness secondary to Southwest Asia/ Gulf War environmental hazard exposures. 

However, the Board determined that the opinion provided was inadequate, as the examiner did not provide a rationale for his determination that the Veteran's active service did not aggravate his hypertension beyond its natural progression.  Therefore, in June 2016, this issue was remanded again for addendum opinion.

In August 2016, the April 2015 VA examiner provided an addendum opinion stating the following:

There is clear and unmistakable evidence that the Veteran's hypertension (HTN) preexisted his period of active duty (please, see the Medical History section of the submitted DBQ).  Moreover, as clearly stated in my original submission, the Veteran suffers from "Benign, essential hypertension HTN..;" that is, the Veteran's HTN is intrinsic to his only physiology, his genetics as conditioned by aging and his lifestyle.  Essential HTN is the most common form of HTN; it is contrasted with secondary HTN, high blood pressure (BP) secondary to some other medical condition.  The [qualifier] "benign," signifies that the Veteran's HTN has not occasioned any problematic, clinical significant complication.  The natural history of essential hypertension is to require additional drug therapy, if it is not to lead to target organ damage, as the patient ages.  At the current time, and as is clearly stated in the submitted DBQ, the Veteran's HTN is well-controlled on tolerated combination drug therapy, with no target organ therapy: no cerebrovascular, cardiovascular, renovascular, or peripheral vascular disease identified.   That the Veteran has required intensification in his drug therapy to maintain adequate BP pressure control, since active duty, does not mean that active duty worsened his HTN (a post hoc ergo propter hoc logical fallacy), it means that 25 years has passed, since he served in Southwest Asia.  Thus, the Veteran's claim that his HTN was incurred in, or permanently aggravated beyond its natural history by, active duty [cannot] be affirmed.

Based on the evidence of records and these findings, and despite the Veteran's statements that he did not experience any hypertension prior to service, the Board concludes that there is clear and unmistakable evidence that hypertension did preexist service.  Subsequently, the remaining question is whether there is also clear and unmistakable evidence that the preexisting hypertension was not aggravated by service.

As previously noted, aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the medical evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306 (b).

Here, the VA examiner clarified in August 2016 that the Veteran's essential hypertension, which is "intrinsic to his only physiology" of his genetics (as conditioned by aging and his lifestyle) was not aggravated by his military service, as the natural course of essential hypertension is to require additional drug therapy.  Therefore, in the intervening two and a half decades since his separation from active duty service, intensification of drug therapy was required to maintain adequate blood pressure control.  This did not indicate, however, that the Veteran's military service aggravated his hypertension. 

There is no contrary medical evidence in the claims file.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  In fact, the Board finds that the VA medical opinion is consistent with the Veteran's service and post-service treatment records.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Additionally, because the Veteran is a Persian Gulf Veteran, the Board has also considered whether the provisions of 38 C.F.R. § 3.317 are applicable.  However, his hypertension is not related to an undiagnosed illness as it is a condition that has a clear diagnosis.  Furthermore, the medical evidence of record does not indicate that his hypertension is a medically unexplained chronic multi-symptom illness defined by clusters of signs or symptoms, as the VA examiner specifically opined that the essential hypertension is "intrinsic to his only physiology, his genetics as conditioned by aging and his lifestyle."  Accordingly, the Board finds that the special provisions pertaining to undiagnosed illnesses are not applicable, and service connection for hypertension cannot be granted under the presumptive provisions of 38 U.S.C.A. § 1117  and 38 C.F.R. § 3.317.

The Board points out that the Veteran has not submitted any probative medical evidence to support his claim.  The only evidence of record in support of the Veteran's claim consists of his own lay statements.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  His assertions that he experiences symptoms are also credible.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's hypertension preexisted service and was aggravated beyond natural progression by service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer).  Accordingly, his opinions are not significantly probative and are outweighed by the medical evidence of record noted above.

Having carefully reviewed the record, the Board has determined that service connection is not warranted for hypertension.  Although the evidence reveals that the Veteran currently suffers from hypertension, the most probative evidence of record, the VA examiner's August 2016 opinion, does not indicate that the condition was caused or aggravated by service.  Here, the VA examiner's opinion provides very persuasive evidence that the hypertension clearly and unmistakably both preexisted service and was not aggravated by service.  In fact, taken together with treatment records dated prior to, during, and following service, the Board concludes that the record clearly and unmistakably shows that the claimed disability preexisted service and was not aggravated beyond its natural progress therein.  38 U.S.C.A. § 1111 (West 2014); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089  (Fed. Cir. 2004). Further, the VA examiner clearly stated that there was no increase in disability other than that due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (a) (2016).

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the evidence clearly and unmistakably shows that the Veteran's hypertension both preexisted service and was not aggravated therein, and that the preponderance of the evidence is against finding that any hypertension was incurred in service.  The benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  This appeal must therefore be denied.

Regarding the Veteran's acid reflux, he has contended that his symptoms started during active service and that he was treated with pepto bismol and antacid tablets at that time.  He attributed the GERD to the food, the stressful environment, and the environmental conditions during his service in the Persian Gulf, including exposure to thick oil and gaseous smoke. 

According to the Veteran's in-service treatment records, there is no indication of complaints, diagnosis, or treatment for GERD or any other digestive disorder.  According to the April 1991 Report of Medical Examination conducted for purposes of the Veteran's separation from service, no abnormal findings were reported. 

The post-service treatment records indicate the Veteran has a current diagnosis of GERD, which was diagnosed in 2000 and has been treated since.  There is no indication within the post-service treatment records that the Veteran's GERD was caused, or aggravated, by his active military service.

In March 2015, the Board determined that the Veteran has not been afforded a VA examination to determine the nature and likely etiology of the GERD and remanded this matter in order to afford the Veteran a VA examination.

In April 2015, the Veteran was afforded a VA examination where the VA examiner provided the following opinion: 

Veteran with GERD, addressed with daily prescribed antacid therapy, which was NOT incurred in service, and which was NOT caused by, the result of, NOR permanently aggravated beyond its natural history by military duty or deployment exposures, or any other service connected condition, alone or in aggregate; more specifically, the Veteran's GERD is a discrete, diagnosable condition of known pathology and does NOT represent a medically unexplained chronic multi-symptom illness secondary to Southwest Asia/ Gulf War environmental hazard exposures.  

However, in June 2016, the Board determined that the etiology of the Veteran's GERD was inadequate because the VA examiner failed to provide a rationale for the opinion.  Therefore, the Board remanded the matter for additional development. 

In August 2016, the April 2015 VA examiner provided the following addendum opinion following a review of the medical records and the Veteran's lay statements:

The Veteran has submitted no material to support his claim that his post-service complaint of heartburn, pyrosis, leading to a diagnosis of gastroesophageal reflux disease (GERD) necessitating daily prescribed antacid therapy is secondary to military service; and the medical literature is negative for any support of transient exposure to "food, a stressful environment, and[/or] thick oil and gaseous smoke" leading to the later development of GERD, regardless of whether that exposure took place in the military, or in Southwest Asia.  As such, I am being asked to disprove a negative, rather than resolve a conflicting opinion, which is an impossibility.  The submitted DBQ is clear in that the Veteran was first provided prescription drug therapy for pyrosis approximately a decade after his service, and that an upper endoscopic study in September of 2009, almost two decades later, revealed a normal esophagus: no hiatal hernia or esophagitis.  The Veteran's [service treatment records] do not support his contention of a GERD diagnosed on active duty.  GERD is caused by lower esophageal sphincter (LES) relaxation, the sphincter that keeps acidic stomach contents from refluxing back up into the esophagus.  None of detailed exposures in the BVA Remand would cause such a profound insult to the LES that they could lead to the residual development of GERD; thus, the Veteran's claim [cannot] be affirmed.

After consideration of the entire record and the relevant law, the Board finds that the Veteran's GERD is not related to service, to include as secondary to claimed military environmental exposure, and service connection is not established.  The evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of the Veteran's current GERD and his military service.  In addition, there is no evidence that the Veteran's GERD manifested to a compensable degree within one year of separation from active service, which precludes a grant of service connection on a chronic disease presumptive basis.

Significantly, the April 2015 VA examination and the August 2016 addendum report include the most thorough and factually supported opinions of record, given that they are consistent with other evidence of record and included review of the claims file.  This medical evidence is competent, credible and persuasive, as it is based on accurate facts and supported by a rationale.

In addition, the Board notes the Veteran is a Persian Gulf Veteran, and has therefore also considered whether the provisions of 38 C.F.R. § 3.317 are applicable. However, as discussed by the VA examiner, his GERD is clearly diagnosed and is thus not related to an undiagnosed illness.  Furthermore, the evidence of record does not indicate that his GERD is a medically unexplained chronic multi-symptom illness defined by clusters of signs or symptoms.  Accordingly, the Board finds that the special provisions pertaining to undiagnosed illnesses are not applicable, and service connection for GERD cannot be granted under the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

The Board acknowledges the Veteran's contentions that his GERD is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles, 16 Vet. App. at 374; Layno, 6 Vet. App. at 469-70.  However, the Veteran is not competent to opine on the diagnosis or etiology of his disability.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, the etiology of GERD is a complex medical question that is not within the competence of a layperson.  See Kahana.  Significantly, here, despite the Veteran's lay contentions that his environmental exposures during service (including food, a stressful environment, and/or thick oil and gaseous smoke) led to his condition, the VA examiner explained that these factors did not significantly impact the lower esophageal sphincter which would result in GERD. 

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection for GERD; the claim is therefore denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102, 3.312; Gilbert, 1 Vet. App. at 58 (if the Board rules against a veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the veteran is not entitled to the benefit of the doubt).

	
ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for GERD, claimed as acid reflux, is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


